                          Case 2:16-cv-01135-PAE Document 102 Filed 10/22/19 Page 1 of 1


LAW OFFICES OF MICHAEL S. LAMONSOFF, PLLC
 Michael S. Lamonsoff, Esq.○⌂                                                                      Anthony C. Sears, Esq.*
 Beth Kirschner, Esq. ○                                                                            Maya Kogan, Esq. *◊
 Erin K. Hurley, Esq. ○⌂                                                                           Robert E. Borrero, Esq. ○⌂∞
 Joshua Versoza, Esq. ○⌂                                                                           Cris A. Alburquerque, Esq.    •
 Stacey Haskel, Esq.*                                                                              Moses Ahn, Esq. ○⌂∞
 Kyle Bruno, Esq. ○⌂*                                                                              Thomas Bernard, Esq. ○⌂

 Also Admitted in                                                                                 ALL CORRESPONDENCE TO
 ○E.D.N.Y.                                                                                        NEW YORK OFFICE
 ⌂S.D.N.Y.
 ∞W.D.N.Y.                                                                                        www.msllegal.com
 ◊ NJ Federal Court
 *Also admitted in New Jersey
 ^Also admitted in Massachusetts
 •Also admitted in Georgia


                                                                       October 22, 2019

          BY ECF
          Honorable Paul A. Engelmayer
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                                                                       Re:      Scott v. UC 10, et al., 16-cv-01135 (PAE)

          Your Honor:

                   This firm represents the Plaintiff, Tampa Scott, in the above-matter. This letter is submitted to give
          this Court an update on the service efforts that Plaintiff has attempted in relation to obtaining personal
          jurisdiction over Undercover Officer #10. Unfortunately, despite several attempts at personal service at
          multiple addresses found by the undersigned’s investigators, we have been unable to effectuate service on
          Undercover Officer #10 relating to this case.
                   Plaintiff respectfully submits that the previously noted Service by Publication is appropriate in this
          case where service is impracticable or even impossible, and where it is reasonable to conclude that the
          defendant is clearly on notice of the case pending against him, and he has shown deliberate avoidance and
          obstruction in responding to the lawsuit. See Securities & Exchange Commission v. Tome, 833 F.2d 1086,
          1092 (2d Cir. 1987); Securities & Exchange Commission v. HGI, Inc., 1999 W.L. 1021087 (S.D.N.Y. 1999);
          Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950) (“in the case of persons missing,
          employment of an indirect and even a probably futile means of notification is all the situation permits and
          creates no constitutional bar to a final decree foreclosing their rights.”).
                   Despite Plaintiff’s best efforts, service of UC 10 has become impracticable and made impossible by
          UC 10’s complete disappearance from any reported residential addresses, including the last known personal
          address provided to his own Pension Board of the New York City Police Department as well as any other
          addresses obtained through investigative work. This level of obstruction and eluding necessitates this Court’s
          allowance of Plaintiff’s service by publication.
                   Plaintiff thanks this Court for its time and consideration in this matter.

                                                                       Respectfully submitted,

                                                                       Counsel for the Plaintiff
                                                                       By:             /s/
                                                                              Moses Ahn



New York Office: 32 Old Slip at Financial Square, New York, NY 10005 New Jersey Office: 2168 Millburn Avenue, Ste. 205, Maplewood, NJ 07040
 ALL CORRESPONDENCE TO NEW YORK - Main Telephone: (212) 962-1020 Toll Free: (877) 675-4529 Fax: 212-962-3078 www.msllegal.com
